Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 23 December 1783
From: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)
To: Adams, John


          Sir
            Amsterdam 23 dec̃ 1783
          We do ourselves the honour in answer to your Excellency’s esteemed favour of 14 dec̃:, to hand you inclosed Copy of the Letters both of Doctor Franklin Esqr and mr. Grand, by whch. you’ll be pleased to observe that the Contents are by no means favourable to our purpose.
          By the Washington Packet, we have again been favoured with His Excellency’s Mr. Robt. Morris Eqr.’s letters, with advice of new drafts to the Amount of 750.000 f whch: is nothing Less than an augmentation of the difficulties, we Labour with, to dispose the undertakers, and money Lenders to take obligations, whch. all to no purpose, Since they Seem informed, that the Emperor and Russia to the Example of Sweden, will augment the intrest, whch: expedient France actually Sets on foot with their Loan to open in Jany of 100 millions of Livres.
          This has already induced us to offer them some higher premium, to whch. we thought ourselves fully authorised by the Circomstances, and drafts of Mr. Morris to prevent their being protested (when due) of nonpayment, whch. his Excellency writes us to prevent at all events, we have taken in consideration if it was not proper to apply to the Regency of our City, to obtain for the undertakers some facilities. by whch. means we might permove them to take Somuch Obligations, that we were able to do due honour to all the drafts of the Super Intendant of Finance; we are therefore Sorry to See your Excellency is uncertain, whether he is to Come in Holland. Since We Suppose, that a proper application made in your respective Quality to our Regencÿ, might not prove unsuccessfull, however as no time can be lost, to Leave Space to our Regency for deliberating on this Subject to have their resolution before the bills become due. we take the liberty to pray your Excellency, in Case you are not to Come here very Soon, to favour us, with a letter in your Quality for our Minister Pensionaire Van Berckel Esqr. by whch. you pray him, to dispose favourably on the request, we present to the Regencÿ to promote the Course of the loan, whch. condescention will be looked upon by Congress, as a real proof of our City of their Friendship to the United States, who’ll not fail to put the right value on the Same.
          if this expedient may not yet prove Successfull in this application to the Magistrate, there remains one Way left, and the only one, that Your Excellency is pleased to authorize us, to make a new Loan of 4 millions of f, of whch. the intrest comes out against 6 % P An, when we Should not be destitute of hopes of Succeeding, but Without doubts we fear to be obliged to allow to the undertakers Some more premium, which we Shall not do, but in the greatest necessitÿ, & with particular economy. And, as His Excellency Robt. Morris Esqr mentions us, he pays Said intrest in America, we Venture to Suppose, that he Can have no objection to allow the Same here, the more, as not only All his drafts Should be honoured by it, and yet a considerable Sum become to his disposal, whilst their is no prejudice to Credit in augmenting the intrest, and only following the Example other powers have given, and to whch. our State admiralties, East Ind Comp: Shall be obliged to Come, to find money for the large loans, they Stand in need to make; by whch. we conclude, that those powers, who resolve the first to augment the intrest, will succeed, and leave it very uncertain for them, who afterwards follow, to be equal happy, in Case your Excellency approves of our ideas, and might judge proper to Send us at all events an authorisation, we pray to add an assurance to it, that the Loan done in Consequence Shall be duely approved and ratifyed by Congress.
          We shall inform his Excellency Robt Morris Esqr: of this our application to your Excellency, and hope to convince here by both you and him of our uninterrupted endeavours for the intrest of Congress.
          
          We have the honour to be with respectfull / Regard / Sir / Your Excellency’s Most Humble / and Obedient Servants
          Wilhem & Jan Willink
            Nics. & Jacob van Staphorst.
            de la Lande & fÿnje
        